     Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :       Case No:
                                              :
v.                                            :       18 U.S.C. § 1752(a)
                                              :       (Restricted Building or Grounds)
                                              :
                                              :       40 U.S.C. § 5104(e)(2)
JESSICA MARIE WATKINS                         :       (Violent Entry or Disorderly Conduct)
          Defendant.                          :
                                              :       18 U.S.C. § 1512(c)(2)
                                              :       (Obstruction of an Official Proceeding)
                                              :
                                              :       UNDER SEAL
                                              :

                AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                            AND ARREST WARRANT

       I, Michael M. Palian Jr., being first duly sworn, hereby depose and state as follows:

                                   PURPOSE OF AFFIDAVIT

       1.      This Affidavit is submitted in support of a Criminal Complaint charging JESSICA

MARIE WATKINS (“WATKINS”) with violations of 18 U.S.C. § 1752(a), 40 U.S.C. § 5104(e)

and 18 U.S.C. § 1512(c)(2). I respectfully submit that this Affidavit establishes probable cause to

believe that WATKINS (1) did knowingly enter or remain in any restricted building or grounds

without lawful authority, or did knowingly, and with intent to impede or disrupt the orderly conduct

of Government business or official functions, engage in disorderly or disruptive conduct; (2) did

willfully and knowingly engage in disorderly or disruptive conduct, at any place in the Grounds or

in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of

a session of Congress or either House of Congress, or the orderly conduct in that building of any

deliberations of either House of Congress; and (3) corruptly did obstruct, influence, or impede any

proceeding before the Congress. Specifically, on or about January 6, 2021, WATKINS traveled to


                                                  1
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 2 of 14




Washington, D.C. and knowingly and willfully joined and encouraged a crowd of individuals who

forcibly entered the U.S. Capitol and impeded, disrupted, and disturbed the orderly conduct of

business by the United States House of Representatives and the United States Senate.

                                 BACKGROUND OF AFFIANT

       2.      I am a Special Agent with the FBI and have been so employed since February 2003.

As a Special Agent with the FBI, I am empowered by law to conduct investigations, make arrests,

and execute and serve search and arrest warrants for offenses enumerated in Title 21 and Title 18

of the United States Code. I have a Ph.D in bio-organic chemistry, and have also received training

and gained experience in a variety of criminal laws and procedures, including those involving drug

distribution, white collar crime and crimes of violence. Through my training, education and

experience, I have become familiar with the manner in which criminal activity is carried out, and

the efforts of persons involved in such activity to avoid detection by law enforcement.

       3.      Unless otherwise stated, the information in this Affidavit is either personally known

to me, has been provided to me by other individuals, or is based on a review of various documents,

records, and reports. Because this Affidavit is submitted for the limited purpose of establishing

probable cause to support an application for an arrest warrant, it does not contain every fact known

by me or the United States. The dates listed in this Affidavit should be read as “on or about” dates.

                                         BACKGROUND

                         Incursion at the U.S. Capitol on January 6, 2021

       4.      The U.S. Capitol, which is located at First Street, SE, in Washington, D.C., is

secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include

permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.



                                                 2
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 3 of 14




        5.    On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members of

the public.

        6.    On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count of

the Electoral College of the 2020 Presidential Election, which had taken place on November 3,

2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30

p.m., the House and Senate adjourned to separate chambers to resolve a particular objection. Vice

President Mike Pence was present and presiding, first in the joint session, and then in the Senate

chamber.

        7.    As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep

the crowd away from the Capitol building and the proceedings underway inside.

        8.    At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

advanced to the exterior façade of the building. The crowd was not lawfully authorized to enter or

remain in the building and, prior to entering the building, no members of the crowd submitted to

security screenings or weapons checks by U.S. Capitol Police Officers or other authorized security

officials.




                                                3
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 4 of 14




       9.      At such time, the certification proceedings still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking

windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       10.     Shortly thereafter, at approximately 2:20 p.m., members of the United States House

of Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, all proceedings of

the United States Congress, including the joint session, were effectively suspended until shortly

after 8:00 p.m. the same day. In light of the dangerous circumstances caused by the unlawful entry

to the U.S. Capitol, including the danger posed by individuals who had entered the U.S. Capitol

without any security screening or weapons check, Congressional proceedings could not resume

until after every unauthorized occupant had left the U.S. Capitol, and the building had been

confirmed secured. The proceedings resumed at approximately 8:00 pm after the building had been

secured. Vice President Pence remained in the United States Capitol from the time he was

evacuated from the Senate Chamber until the session resumed.

       11.     During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

                                         The Oath Keepers

       12.     Law enforcement and news media organizations observed that members of a



                                                 4
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 5 of 14




paramilitary organization known as the Oath Keepers were among the individuals and groups who

knowingly, willfully, and forcibly entered the U.S. Capitol.

        13.     The Oath Keepers are a large but loosely organized collection of militia who believe

that the federal government has been coopted by a shadowy conspiracy that is trying to strip

American citizens of their rights. Though the Oath Keepers will accept anyone as members, what

differentiates them from other anti-government groups is their explicit focus on recruiting current

and former military, law enforcement and first responder personnel. The organization’s name

alludes to the oath sworn by members of the military and police to defend the Constitution “from

all enemies, foreign and domestic.” Members of the Oath Keepers have been arrested in connection

with a wide range of criminal activities, including various firearms violations, conspiracy to impede

federal workers, possession of explosives, and threatening public officials.

        14.     According to an archive of the Oath Keepers website created on December 24, 2020,

the Oath Keepers profess to be

        a non-partisan association of current and formerly serving military, police, and first
        responders, who pledge to fulfill the oath all military and police take to “defend the
        Constitution against all enemies, foreign and domestic.” That oath, mandated by
        Article VI of the Constitution itself, is to the Constitution, not to the politicians, and
        Oath Keepers declare that they will not obey unconstitutional orders, such as orders
        to disarm the American people, to conduct warrantless searches, or to detain
        Americans as “enemy combatants” in violation of their ancient right to jury trial.

Based on this mission statement—including that Oath Keepers swear not to obey orders that they

consider unconstitutional—as well as additional information gained in the course of my

investigation, I am aware that Oath Keepers will violate federal law if they believe their cause is

just.

                                            Jessica Watkins

        15.     JESSICA WATKINS is a 38-year-old resident of Champaign County, Ohio.



                                                    5
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 6 of 14




WATKINS appears to be affiliated with a group known as the Oath Keepers. At the top of

WATKINS’ social media account page on Parler, WATKINS states that she is “C.O. [Commanding

Officer] of the Ohio State Regular Militia.” Based on information gained during the course of my

investigation, I am aware that the Ohio State Regular Militia is a local militia organization which

is a dues-paying subset of the Oath Keepers.

                STATEMENT OF FACTS SUPPORTING PROBABLE CAUSE

       16.     I have reviewed footage of the January 6, 2021, incursion of the U.S. Capitol,

including a video that, at the approximate 3 minute and 8 second mark, shows 8 to 10 individuals

in paramilitary equipment aggressively approaching an entrance to the Capitol building. 1 These

individuals, who are wearing helmets, reinforced vests, and clothing with Oath Keeper

paraphernalia, move in an organized and practiced fashion and force their way to the front of the

crowd gathered around a door to the U.S. Capitol.

       PICTURE 1:




       1
        https://www.youtube.com/watch?v=b76KfHB0QO8&feature=youtu.be (last viewed
January 14, 2021)

                                                6
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 7 of 14




       17.    A close-up view of the badges on the vest of one of these individuals, seen just under

the Oath Keepers emblem on his shirt, displays the Oath Keepers motto, “Not On Our Watch.”

       PICTURE 2:




       18.    Based on the foregoing observations of the video, and information gained in the

course of my investigation, I believe the organized group of individuals marching to door of the

U.S. Capitol in the video above are members of the Oath Keepers.

       19.    At the approximate 3 hour and 20 second mark, the video shows the uncovered face

of an individual in the group of Oath Keepers.

       PICTURE 3:




       20.    I have identified this individual to be WATKINS by comparing the footage in the

                                                 7
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 8 of 14




video above to WATKINS’s DMV photograph and other photographs of WATKINS.

         21.      In addition, in various social media posts, WATKINS has confirmed that on January

6, 2021, she entered the U.S. Capitol by force.

         22.      For instance, on January 6, Watkins posted to Parler a photograph of herself in the

same Oath Keepers uniform in which she appears in Picture 3, alongside the statement: “Me before

forcing entry into the Capitol Building. #stopthesteal 2 #stormthecapitol #oathkeepers #ohiomilitia.”

I am aware from public reporting after the 2020 U.S. Presidential Election that the social media

hashtag #stopthesteal was used by people who believed, essentially, that the election results were

influenced by fraud, and who wanted to stop the electoral college results from being certified by

the Congress

         PICTURE 4:




         2
           In the course of investigating this matter, I have learned that the #stopthesteal hashtag was used by many
individuals who believe that the 2020 U.S. Presidential Election was fraudulent and who pledged to try to stop that
election from being certified.

                                                           8
    Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 9 of 14




       23.     Also on Parler, on January 6, WATKINS posted another video from that day and

wrote, “Yeah. We stormed the Capitol today. Teargassed, the whole, 9. Pushed our way into the

Rotunda. Made it into the Senate even. The news is lying (even Fox) about the Historical Events

we created today.”

       PICTURE 5




       24.     In another Parler post, WATKINS responded to a comment challenging whether she

actually forced entry by confirming, “Nope. Forced. Like Rugby. We entered through the back door

of the Capitol.”




                                               9
   Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 10 of 14




       PICTURE 6




       25.    WATKINS also confirmed on social media that she had led other members of the

Oath Keepers in the incursion at the U.S. Capitol. In another Parler post on January 6, WATKINS

shared a picture of an individual in paramilitary gear, wearing an Oath Keeper patch on his arm,

and wrote, “One of my guys at the Stop the Steal Rally today. #stopthesteal #stormthecapitol

#oathkeepers #ohiomilitia.”




                                              10
   Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 11 of 14




          PICTURE 7:




          26.   Your affiant submits that WATKINS’ own description of her conduct—including

that she “stormed” the Capitol and “pushed” her way into the Rotunda—as well as her use of the

hashtags “#stopthesteal” and “#stormthecapitol” demonstrate WATKINS’ intent to forcibly enter

the U.S. Capitol to obstruct the proceedings there.

          27.   Furthermore, WATKINS gave a newspaper interview in which she further

confirmed her membership in the Oath Keepers and the fact that she had participated in the

incursion of the U.S. Capitol on January 6, and suggested that she had clashed with U.S. Capitol

Police.




                                                 11
   Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 12 of 14




        28.      On January 13, 2021, the Ohio Capital Journal published an article entitled, Ohio

Bartender and Her ‘Militia’ Drove to D.C. to Join the Capitol Breach. 3 WATKINS is quoted in

the article as saying, “To me, it was the most beautiful thing I ever saw until we started hearing

glass smash. That’s when we knew things had gotten really bad.” WATKINS also states, “We

never smashed anything, stole anything, burned anything, and truthfully we were very respectful

with Capitol Hill PD until they attacked us. Then we stood our ground and drew the line.”

                                     CONCLUSIONS OF AFFIANT

        29.      Based on the foregoing, your Affiant submits that there is probable cause to believe

that WATKINS violated:

              a. 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain in any

                 restricted building or grounds without lawful authority to do so; (2) knowingly, and

                 with intent to impede or disrupt the orderly conduct of Government business or

                 official functions, engage in disorderly or disruptive conduct in, or within such

                 proximity to, any restricted building or grounds when, or so that, such conduct, in

                 fact, impedes or disrupts the orderly conduct of Government business or official

                 functions; (3) knowingly, and with the intent to impede or disrupt the orderly

                 conduct of Government business or official functions, obstruct or impede ingress or

                 egress to or from any restricted building or grounds; or (4) knowingly engage in any

                 act of physical violence against any person or property in any restricted building or

                 grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18,

                 a restricted building includes a posted, cordoned off, or otherwise restricted area of

                 a building or grounds where the President or other person protected by the Secret


        3
           https://www.citybeat.com/news/blog/21147932/ohio-bartender-and-her-militia-drove-to-dc-to-join-the-
capitol-breach (last accessed, January 16, 2021)

                                                       12
Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 13 of 14




         Service is or will be temporarily visiting; or any building or grounds so restricted in

         conjunction with an event designated as a special event of national significance; and

      b. 40 U.S.C. § 5104(e)(2), which makes it a crime for an individual or group of

         individuals to willfully and knowingly (A) enter or remain on the floor of either

         House of Congress or in any cloakroom or lobby adjacent to that floor, in the

         Rayburn Room of the House of Representatives, or in the Marble Room of the

         Senate, unless authorized to do so pursuant to rules adopted, or an authorization

         given, by that House; (B) enter or remain in the gallery of either House of Congress

         in violation of rules governing admission to the gallery adopted by that House or

         pursuant to an authorization given by that House; (C) with the intent to disrupt the

         orderly conduct of official business, enter or remain in a room in any of the Capitol

         Buildings set aside or designated for the use of— (i) either House of Congress or a

         Member, committee, officer, or employee of Congress, or either House of Congress;

         or (ii) the Library of Congress; (D) utter loud, threatening, or abusive language, or

         engage in disorderly or disruptive conduct, at any place in the Grounds or in any of

         the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly

         conduct of a session of Congress or either House of Congress, or the orderly conduct

         in that building of a hearing before, or any deliberations of, a committee of Congress

         or either House of Congress; (E) obstruct, or impede passage through or within, the

         Grounds or any of the Capitol Buildings; (F) engage in an act of physical violence

         in the Grounds or any of the Capitol Buildings; or (G) parade, demonstrate, or picket

         in any of the Capitol Buildings.

      c. 18 U.S.C. § 1512(c)(2), which makes it a crime to corruptly obstruct, influence, or



                                            13
   Case 1:21-mj-00086-ZMF Document 1-1 Filed 01/16/21 Page 14 of 14




               impede any official proceeding—to include a proceeding before the Congress--or

               make an attempt to do so.

       30.     As such, I respectfully request that the court issue an arrest warrant for WATKINS.

The statements above are true and accurate to the best of my knowledge and belief.


                                             _________________________________
                                             SPECIAL AGENT MICHAEL M. PALIAN JR.
                                             FEDERAL BUREAU OF INVESTIGATION

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 16th day of January, 2021.


                                              ___________________________________

                                              U.S. MAGISTRATE JUDGE




                                                14
